DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/04/2021 has been entered.

Claim Status
 Claims 1, 4-7, and 11 and pending. Claims 2-3 and 8-10 have been canceled. Claims 1, 4-7, and 11 have been amended. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation of “…when each respective column receives the bagged ice, the support fingers of the column move from a first, stack supporting position, to a second, non-supporting position, allowing the bagged ice to be lifted upward via the lifting fins into the respective column…” This is unclear how this can be achieved as no particular structure is recited as performing this function. Further, this is a process step in an apparatus claim. The metes and bounds of claim 1 are unclear as to whether the applicant is seeking protection in the apparatus as a structure or the apparatus in use (i.e. in operation only). As claimed, the limitations are process steps in an apparatus. 
By virtue of dependency claim 4 is also rejected. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Metzger (US 2011/0185685 A1) in view of Hirschek et al. (US 2015/0284192 A1), hereafter referred to as “Hirschek,” and Pape (US 2012/0070264 A1).

Regarding Claim 5: Metzger teaches a method of ice bagging and dispensing (10) the method comprising: feeding ice into an ice bagging machine (36) to form bagged ice (paragraph [0025], lines 1-2). 
Metzger fails to teach using first-in, first-out principles, conveying the bagged ice horizontally via a carriage on a conveyor beneath an ice storage chamber, the ice storage chamber comprising a plurality of columns for receiving stacks of bagged ice; forcing the bagged ice upward from the carriage and into the respective columns of the ice storage chamber so that the most recent bagged ice is at the bottom of a stack of bagged ice within the ice storage chamber; and using a sensor to detect an amount of bagged ice in each column and conveying the newly bagged ice to the column with the least amount of bagged ice in a stack.
Hirschek teaches using first-in, first-out principles (paragraph [0008], lines 1-4), conveying product (3) horizontally via a carriage (2) on a conveyor (7, 8, 24, 26) beneath a storage chamber (9,12), the storage chamber (9,12) comprising a plurality of columns (4,10 and 5,11) for receiving stacks of products (3); forcing the products (3) upward from the carriage (2) and into the respective columns (4,10 and 5,11) of the storage chamber (9,12) so that the most recent product (paragraph [0067]) is at the bottom of a stack of products (3) within the storage chamber (9,12). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided using first-in, first-out principles, conveying the bagged ice horizontally via a carriage on a conveyor beneath an ice storage chamber, the ice storage chamber comprising a plurality of columns for receiving stacks of bagged ice; forcing the bagged ice upward from the carriage and 
Pape teaches using a sensor (45) to detect an amount of bagged ice in columns and conveying newly bagged ice (see Figures 12 and 15) to the column with the least amount of bagged ice in a stack (paragraph [0050], lines 1-19).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided using a sensor to detect an amount of bagged ice in each column and conveying the newly bagged ice to the column with the least amount of bagged ice in a stack to the structure of Metzger modified supra as taught by Pape in order to advantageously stack bagged ice in areas where there is sufficient space for the bags (see Pape, paragraph [0050], lines 1-19).
Claims 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Metzger (US 2011/0185685 A1) in view of McElvy (5,388,387) and Schroeder at al. (US 2003/019644 A1), hereafter referred to as “Schroeder.”
Regarding Claim 6: Metzger teaches an ice bagging apparatus (36) for use with an ice bagging and dispensing apparatus (10), the ice bagging apparatus (36) comprising: a first spindle (50 and 52; 98 and 100) configured to receive a first roll of bag material (paragraph [0029], lines 1-4); a second spindle (50 and 52; 98 and 100) configured to receive a second roll of bag material (paragraph [0029], lines 1-4); a sensor (via sensors 48a and 48b) configured to detect an end of the first roll of bag 
Metzger fails teach rollers or conveyors configured to advance the first roll of bag material from the first spindle and the second roll of bag material from the second spindle consecutively and a second heat sealer configured to seal the bag material into formed bags.
McElvy teaches rollers (R1, R2) or conveyors (32, 34) configured to advance a first roll of bag material (12) from a first spindle (20) and a second roll of bag material (16) from a second spindle (24) consecutively (Column 12, lines 57-68). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided rollers or conveyors configured to advance the first roll of bag material from the first spindle and the second roll of bag material from the second spindle consecutively to the structure of Metzger as taught by McElvy in order to advantageously eliminate the need for a technician to have to interrupt the packaging machine to reload the material (see McElvy, Column 12, lines 57-68). 
Schroeder a second heat sealer (68) configured to seal a bag material into formed bags (paragraphs [0046]-[0047], Figure 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a second heat sealer configured to seal the bag material into formed bags to the structure of Metzger modified supra as 
Regarding Claim 11: wherein the sensor comprises a sensing roller (roller 98 having sensor 48b) coupled to the first roll of bag material (roller 98 having sensor 48b) to detect resistance or rotation of the first roll of bag material (paragraph [0029], lines 1-4), thereby detecting the end of the first roll of bag material (paragraph [0056], lines 1-3).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Metzger (US 2011/0185685 A1) in view of McElvy (5,388,387) Schroeder at al. (US 2003/019644 A1), hereafter referred to as “Schroeder,” as applied to claim 6 above, and further in view of Colberg (6,112,539).
Regarding Claim 7: Metzger fails to teach further comprising vacuum cups for opening the bag material to receive ice.
Colberg teaches vacuum cups (40-41 and 45) for opening a bag material (38) to receive ice (Column 5, lines 16-18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided vacuum cups for opening the bag material to receive ice to the structure of Metzger modified supra as taught by Colberg in order to advantageously provide elements to keep the bag in an open position until all of the ice has been deposited into the bag (see Colberg, Column 5, lines 18-25). 


Response to Arguments
Applicant’s arguments with respect to claims 1, 4-7 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Allowable Subject Matter
Claims 1 and 4 would be allowable if rewritten or amended without patently significantly broadening the claims to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the limitations
set forth in independent Claim 1 are not disclosed nor taught by the prior art. Examiner finds the amendment and arguments made by applicant in the remarks dated 07/21/2021 to be persuasive and overcome the prior art of record. 
The closest prior art of record is Metzger (US 2011/0185685 A1) in view of Klostermann (1,871,000), and Johnsen (5, 117, 614).
The following is an examiner's statement of reasons for allowance: 
The prior art does not anticipate nor render obvious the combination set forth in the independent claims. The aforementioned references teach an ice bagging and dispensing apparatus, an ice making machine, and an ice hopper. 
However, the references relied upon fail to teach specific the limitations of:
In Claim 1:  “…a plurality of lifting fins to cradle the bagged ice, the carriage positioned below the ice storage chamber, the carriage ascending vertically into one of 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lakso (2,234,051). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRSTIN U OSWALD whose telephone number is (571)270-3557.  The examiner can normally be reached on 9 a.m. -5 p.m. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/KIRSTIN U OSWALD/Examiner, Art Unit 3763                                                                                                                                                                                                        



/ERIC S RUPPERT/           Primary Examiner, Art Unit 3763